Title: Isaac Smith Sr. to John Adams, 22 May 1776
From: Smith, Isaac Sr.
To: Adams, John


     
      Salem May 22d. 1776
      Mr. Adams
     
     Your esteemed favors of the 29th. Ulto. and 6th Inst. now before and in Answer say I shall att all times be willing to communicate my sentiments or give any intelligence, that may tend to the public good.—As to Boston I think when the works are compleated the enemy will never attempt coming that way, but as soon As that is compleated hope there will be some way found to keep the ships from rendevousing att Nantasket, but should that succeed there may be a dificulty as great iff they should make Cape Ann a harbour as they would then stop all Coasters coming which now do get a long, but iff C. Ann was well fortifyed which by Nature Is best Able with proper batteries to defend itt self of any I know. Indeed Marble Head and Salem are well cituated, and iff properly fortifyed would keep Out almost any thing but C. Ann would be the safest harbour for them.
     I dont know how many ships there are in Nantasket but almost every day they are Out. There are two ships and a brigantine most Constantly cruzeing between Cape Codd and Casco bay. One is the Milford of 28 Guns which goes exceeding fast. Yesterday a Coasting skipper came thro here that had been taken and after taken a sloop with Sparrs &c. from the Eastward, takeing likewise he was put on board to go to Boston but managed itt so as to get in to Casco—itts said belongd to N York. Several Masters &c. are come from Halifax. 12 days from thence three belonging here. There not being barracks enough the rigements take turn to go a shore.—There was nothing lately from England. The reason they give of Leaveing Boston was on Account of Provisions. On Approach of some part of the fleet they say they knockt of the Truneons of off 60 or 70 Canon and spikd the guns up.—With regard to trade I think there is One very unjust Account with regard to the Owners of Vessells which is That An Owner of a Vessell in these parts of the World is lyable by any Misconduct of the Master or people by bringing a trifle unbeknown to the Owner to have his Vessell forfeited and I dare say not One Vessell in fifty but is lyable. In England they are some Articles intirely prohibited but in general they are Allowed port entries and iff proper entries are not made by the Master Yet the Owner is not lyable for the forfeiture of his Vessell. Only the goods—which I think, is right. But we have even been debar’d that priviledge which is certainly unjust. And As to Hospital money’s which sailors pay, and are not entiteled to any benifit by itt is Unreasonable for no sailor belonging to this part of the World can be Admited, but when any English sailor falls sick here we take care of them upon the public expence, and the governours of which are Not Allowed 2. or 3.000 a Year
      to come Out of the poor sailors pockets.
     You desire to know whether itt would be likely Our Vessells would be stopt in foreign ports. As to France and Spain there Appears no dificulty but in Lisbon and Holland &c. am Apprehensive there will be a dificulty As the English Consells have such a power there and those Nations seem to be Aided by the Ministry that I am of Opinion no Vessell would be safe going to those places. I have lately received a letter from Lisbon On that subject, which says you must be very cautious as to any Vessell coming here as all the Consells att the differant ports, are scrupeliously exact in regard to all Vessells that enter—for which reason I have hauld up a Vessell I was going to send there. Possibly some more things may Occur or turn up as to trade but expecting the post to pass thro every moment have not to Add saveing to say am sorry to here of the disagreeable News from Quebeck and are Y &c.
    